       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 1 of 11



 1   XAVIER BECERRA                                               LETITIA JAMES
     Attorney General of California                               Attorney General of the State of New
 2   SARAH E. MORRISON                                            York
     ERIC KATZ                                                    PHILIP BEIN (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                         Senior Counsel
     CATHERINE M. WIEMAN, SBN 222384                              TIMOTHY HOFFMAN (admitted pro hac vice)
 4   TATIANA K. GAUR, SBN 246227                                  Senior Counsel
     ROXANNE J. CARTER, SBN 259441                                  Office of the Attorney General
 5   JESSICA BARCLAY-STROBEL, SBN 280361                            Environmental Protection Bureau
     BRYANT B. CANNON, SBN 284496                                   28 Liberty Street
 6   Deputy Attorneys General                                       New York, NY 10005
       300 South Spring Street, Suite 1702                          Telephone: (716) 853-8465
 7     Los Angeles, CA 90013                                        Fax: (716) 853-8579
       Telephone: (213) 269-6329                                    Email: Timothy.Hoffman@ag.ny.gov
 8     Fax: (916) 731-2128                                        Attorneys for Plaintiff State of New York
       E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra and
10   California State Water Resources Control Board

11                             IN THE UNITED STATES DISTRICT COURT

12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
     STATE OF CALIFORNIA BY AND THROUGH                       Case No. 3:20-cv-03005-RS
14   ATTORNEY GENERAL XAVIER BECERRA AND
     CALIFORNIA STATE WATER RESOURCES                         PLAINTIFFS’ BRIEF RESPONDING
15   CONTROL BOARD, STATE OF NEW YORK,                        TO THE COURT’S ORDER FOR
     STATE OF CONNECTICUT, STATE OF ILLINOIS,                 ADDITIONAL BRIEFING
16   STATE OF MAINE, STATE OF MARYLAND,
     STATE OF MICHIGAN, STATE OF NEW JERSEY,
                                                              Date:         June 18, 2020
17   STATE OF NEW MEXICO, STATE OF NORTH                      Time:         1:30 pm
     CAROLINA EX REL. ATTORNEY GENERAL                        Dept:         San Francisco Courthouse,
18   JOSHUA H. STEIN, STATE OF OREGON, STATE                                Courtroom 3 – 17th Floor
     OF RHODE ISLAND, STATE OF VERMONT,
                                                              Judge:        Honorable Richard Seeborg
19   STATE OF WASHINGTON, STATE OF
     WISCONSIN, COMMONWEALTHS OF                              Action Filed: 5/1/2020
20   MASSACHUSETTS AND VIRGINIA, THE NORTH
     CAROLINA DEPARTMENT OF
21   ENVIRONMENTAL QUALITY, THE DISTRICT OF
     COLUMBIA, AND THE CITY OF NEW YORK,
22
                                               Plaintiffs,
23                  v.
24   ANDREW R. WHEELER, AS ADMINISTRATOR
     OF THE UNITED STATES ENVIRONMENTAL
25   PROTECTION AGENCY; UNITED STATES
     ENVIRONMENTAL PROTECTION AGENCY; R.
26   D. JAMES, AS ASSISTANT SECRETARY OF THE
     ARMY FOR CIVIL WORKS; AND UNITED
27   STATES ARMY CORPS OF ENGINEERS,
28                                  Defendants.


                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 2 of 11



 1                                              INTRODUCTION

 2           The States and Cities respond here to the Court’s request that the parties address the

 3   following question: “Does the existence of a specific statutory provision authorizing a court to

 4   stay the effective date of an agency rule have any effect on the considerations otherwise

 5   applicable when evaluating the propriety of a so-called ‘nationwide injunction’?” ECF No. 163.

 6   The stay that the States and Cities seek here under 5 U.S.C. § 705 would postpone the effective

 7   date of the 2020 Rule and apply nationwide. If this Court issues a stay under § 705 of the 2020

 8   Rule’s effective date pending judicial review, the Court need not reach the States’ and Cities’

 9   alternative request for a nationwide preliminary injunction.

10                     A STAY UNDER 5 U.S.C. § 705 APPLIES NATIONWIDE

11           5 U.S.C. § 705 1 is an interim statutory remedy authorized by the Administrative

12   Procedure Act (APA) that, by its plain terms, allows a court to delay the effective date of a rule

13   pending resolution of judicial review. A stay under § 705 preserves the status quo prior to

14   judicial determination that a rule must be vacated under § 706—the kind of vacatur that the States

15   and Cities seek here. See ECF No. 1 (Complaint) (seeking order “declaring the 2020 Rule

16   unlawful, setting it aside, and vacating it”).

17           Although courts have looked to similar factors to issue preliminary injunctions and stays

18   under § 705, they are “different forms of relief.” Washington v. United States Dep’t of Homeland

19   Sec., 408 F. Supp. 3d 1191, 1212 (E.D. Wash. 2019) (granting nationwide stay under § 705 and

20   preliminary injunction). Because a stay under § 705 “operates upon the judicial proceeding

21   itself,” it differs from a preliminary injunction that “direct[s] the conduct of a particular actor.”

22   Id. (quoting Nken v. Holder, 556 U.S. 418, 428 (2009)).

23         A stay of the 2020 Rule under § 705 would apply nationwide. That is because the scope of

24   interim relief authorized by § 705 parallels the remedy of vacatur that this Court is authorized to

25   issue under § 706—a remedy that would apply to the nationwide 2020 Rule, not solely to the

26           1
               Section 705 provides that “[o]n such conditions as may be required and to the extent
     necessary to prevent irreparable injury,” a court “may issue all necessary and appropriate process
27   to postpone the effective date of an agency action or to preserve status or rights pending
     conclusion of the review proceedings.” 5 U.S.C. § 705. Unless otherwise specified, all citations
28   to statutory sections are to Title 5 of the United States Code.
                                                        1
                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 3 of 11



 1   States and Cities challenging the Rule. See 5 U.S.C. § 706(2); National Mining Ass’n v. U.S.

 2   Army Corps of Eng’rs, 145 F.3d 1399, 1409-10 (D.C. Cir. 1998) (when “agency regulations are

 3   unlawful, the ordinary result is that the rules are vacated—not that their application to the

 4   individual [plaintiffs] is proscribed”). Accordingly, “§ 705 must be read to authorize relief from

 5   agency action for any person otherwise subject to the action, not just as to plaintiffs.” D.C. v.

 6   U.S. Dep’t of Agric., ––– F. Supp. 3d ––––, No. 20-119 BAH, 2020 WL 1236657, at *34 (D.D.C.

 7   Mar. 13, 2020) (ordering nationwide relief after conducting comprehensive analysis of judicial

 8   authority to issue a stay under § 705).

 9         To the extent the Agencies argue in their supplemental briefing that any § 705 stay should

10   be “narrowly tailored,” their failure to present evidence showing how the court could “craft a

11   limited stay” warrants “stay[ing] the Final Rule in its entirety.” Texas v. EPA, 829 F.3d 405, 435

12   (5th Cir. 2016) (granting § 705 stay and rejecting EPA’s argument for more narrow remedy).

13   Indeed, courts have rejected similar arguments recently raised by federal agencies that a rule

14   should be “set aside only as to the plaintiffs,” reasoning that:

15          [T]he Court would be at a loss to understand what it would mean to vacate a
            regulation, but only as applied to the parties before the Court. As a practical
16
            matter, for example, how could this Court vacate the Rule with respect to the
17          organizational plaintiffs in this case without vacating the Rule writ large? What
            would it mean to ‘vacate’ a rule as to some but not other members of the public?
18          What would appear in the Code of Federal Regulations?
19   O.A. v. Trump, 404 F. Supp. 3d 109, 153 (D.D.C. 2019); see also New Mexico Health

20   Connections v. HHS, 340 F. Supp. 3d 1112, 1183 (D.N.M. 2018) (“The Court does not know how

21   a court vacates a rule only as to one state, one district, or one party. The [federal government’s]

22   lawyer advised that he was not sure if the department had ever asked for relief to be limited to one

23   state before doing so in this case and did not know of anyone else in the United States asking for

24   such relief.”). Likewise, here, a § 705 stay that is geographically limited would result in a

25   regulatory patchwork that fails to afford the States and Cities complete interim relief against the

26   harms that will befall them if the 2020 Rule takes effect. ECF No. 30 (Plaintiffs’ Motion for

27   Preliminary Injunction or Stay) at 39-40; ECF No. 148 (Plaintiffs’ Reply to Agencies in Support

28   of Motion) at 24-25; ECF No. 165 (Plaintiffs’ Reply to State Intervenors in Support of Motion) at
                                                           2
                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 4 of 11



 1   11-20. Moreover, allowing a federal rule to take effect with respect to all but the States and

 2   Cities risks entrenching unlawful policies that will become more difficult or costly to replace and

 3   unwind later if those plaintiffs ultimately prevail on the merits and the challenged rule is vacated.

 4   See D.C., 2020 WL 1236657, at *35 (rejecting geographic limitations urged by federal agencies

 5   that would allow rule to be implemented in “two dozen states” because once the “‘egg has been

 6   scrambled,’ ‘restor[ing] the status quo ante’ will be considerably more disruptive”).

 7         Nor can the Agencies argue that this Court lacks authority under § 705 to issue nationwide

 8   relief. Where Congress wished to cabin courts’ authority to issue a stay under § 705, it said so

 9   expressly. See, e.g., 16 U.S.C. § 1855(f)(1)(A) (§ 705 “not applicable” to judicial review of

10   fishery-management regulations); 15 U.S.C. § 3416(b) (same for natural gas regulations). The

11   absence of any such limitation as to geography indicates this Court can rely on § 705 to do

12   exactly what Congress authorized—postpone the effective date of the 2020 Rule nationwide

13   “pending conclusion of the review proceedings.” 5 U.S.C. § 705. Indeed, any objection by the

14   Agencies to the issuance of a nationwide stay here “should be seen for what it is: a bold and bald-

15   faced effort to restrict the exercise of Article III judicial power to aggrandize that of the executive

16   branch.” D.C., 2020 WL 1236657, at *39 (citing Mila Sohoni, The Lost History of The

17   “Universal” Injunction, 133 HARV. L. REV. 920, 996 (2020)). 2

18         Moreover, both the Agencies and State Intervenors have invoked § 705 to stay regulations

19   nationwide. In 2016, several State Intervenors obtained a § 705 stay of an EPA rule “in its

20   entirety” over EPA’s objections. Texas, 829 F.3d at 435. They also obtained a § 705 stay of the

21   Clean Power Plan. West Virginia v. EPA, 136 S. Ct. 1000 (2016). 3 EPA has also repeatedly

22   invoked § 705 to postpone the effective dates of its own rules on a nationwide basis. See, e.g.,

23
            2
               See also Brief for Professor Mila Sohoni as Amica Curiae Supporting Respondents,
24   Trump v. Pennsylvania, 140 S. Ct. 918 (No. 19-454), 2020 WL 1877916.
             3
               In contrast, when the State Intervenors challenged the 2015 Rule, they requested only
25   injunctive relief and not stays under § 705. See Memorandum in Support of Motion for a
     Preliminary Injunction, Georgia v. McCarthy, Case No. 2:15-cv-79 (S.D. Ga. July 25, 2015)
26   (ECF No. 32); States’ Memorandum in Support of Motion for Preliminary Injunction, North
     Dakota v. U.S. Envtl. Prot. Agency, Case No. 3:15-cv-59 (N.D. Aug. 10, 2015) (ECF No. 33);
27   States’ Memorandum in Support Motion for Preliminary Injunction Texas v. EPA, Case No. 3:15-
     cv-162 (S.D. Tex. Feb. 12, 2016) (ECF No. 40).
28
                                                           3
                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 5 of 11



 1   Sierra Club v. Jackson, 833 F. Supp. 2d 11, 21-22 (D.D.C. 2012). 4

 2         Finally, courts that have considered interim relief in recent challenges to agency rules have

 3   granted both § 705 stays and preliminary injunctions “without geographic limitation”; these

 4   courts reason that a preliminary injunction against enforcement of the rule is a proper alternative

 5   remedy should a court of appeal “determine[] that a section 705 stay is not appropriate.”

 6   Washington, 408 F. Supp. 3d at 1223; D.C., 2020 WL 1236657, at *32. While the States and

 7   Cities here seek a stay or, in the alternative, preliminary injunctive relief, these cases confirm that

 8   the remedy provided by a § 705 stay may be issued prior to or in conjunction with a nationwide

 9   preliminary injunction.

10         Thus, the stay that the States and Cities seek here of the 2020 Rule’s effective date under

11   § 705 would be nationwide. As shown in the States’ and Cities’ motion and reply briefs, either a

12   stay or a nationwide preliminary injunction is necessary to prevent the irreparable harm that the

13   State and Cities will suffer if the 2020 Rule goes into effect.

14

15

16

17

18

19

20

21
            4
               The following is a partial list of § 705 postponements that have stayed the entirety of a
22   rule (or provided stays to specific regulatory provisions in a rule) on a nationwide basis: 79 Fed.
     Reg. 26,297 (May 7, 2014) (SEC); 76 Fed. Reg. 59,896 (Sept. 28, 2011) (Dep’t of Labor); 73
23   Fed. Reg. 67,107 (Nov. 13, 2008) (EPA); 69 Fed. Reg. 19,937-39 (Apr. 15, 2004) (EPA); 66 Fed.
     Reg. 27,863-64 (May 21, 2001) (Dep’t of Labor); 66 Fed. Reg. 20,191 (Apr. 20, 2001) (Dep’t of
24   Energy); 60 Fed. Reg. 54,949 (Oct. 27, 1995) (EPA); 60 Fed. Reg. 50,426-28 (Sept. 29, 1995)
     (EPA); 60 Fed. Reg. 26,828 (May 19, 1995) (EPA); 60 Fed. Reg. 22,228 (May 4, 1995) (EPA);
25   55 Fed. Reg. 10,455-56 (Mar. 21, 1990) (EPA); 57 Fed. Reg. 22,178 (May 27, 1992) (EPA); 57
     Fed. Reg. 5,859-61 (Feb. 18, 1992) (EPA); 56 Fed. Reg. 43,874-77 (Sept. 5, 1991) (EPA); 56
26   Fed. Reg. 27,332-36 (June 13, 1991) (EPA); 56 Fed. Reg. 19,951-52 (May 1, 1991) (EPA); 56
     Fed. Reg. 1,556-57 (Jan. 15, 1991) (EPA); 55 Fed. Reg. 38,057-58 (Sept. 17, 1990) (EPA); 55
27   Fed. Reg. 29,205-06 (Mar. 15, 1990) (EPA); 54 Fed. Reg. 4,021-22 (Jan. 27, 1989) (EPA); 48
     Fed. Reg. 45,537-38 (Oct. 6, 1983) (Fed. Trade Comm’n); 46 Fed. Reg. 2,975-76 (Jan. 13, 1981)
28   (FERC).
                                                         4
                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 6 of 11



 1   Dated: June 16, 2020                                     Respectfully Submitted,

 2                                                            XAVIER BECERRA
                                                              Attorney General of California
 3                                                            SARAH E. MORRISON
                                                              ERIC KATZ
 4                                                            Supervising Deputy Attorneys General
                                                              CATHERINE M. WIEMAN
 5                                                            ROXANNE J. CARTER
                                                              JESSICA BARCLAY- STROBEL
 6                                                            BRYANT B. CANNON
                                                              Deputy Attorneys General
 7

 8                                                            /s/ Tatiana K. Gaur
                                                              TATIANA K. GAUR
 9                                                            Deputy Attorney General
                                                              Attorneys for Plaintiff State of California, by
10                                                            and through Attorney General Xavier
11                                                            Becerra and California State Water
                                                              Resources Control Board
12

13

14   For the STATE OF NEW YORK                                For the State of Connecticut
     LETITIA JAMES                                            WILLIAM TONG
15   Attorney General of the State of New York                Attorney General
     Philip Bein (admitted pro hac vice)
16   Senior Counsel                                           /s/ Matthew I. Levine
                                                              Matthew I. Levine
17   /s/ Timothy Hoffman                                      David H. Wrinn*
     Timothy Hoffman (admitted pro hac vice)                  Assistant Attorneys General
18   Senior Counsel                                           Office of the Attorney General
     Office of the Attorney General                           165 Capitol Avenue
19   Environmental Protection Bureau                          P.O. Box 120
     28 Liberty Street                                        Hartford, CT 06141-0120
20   New York, NY 10005                                       Telephone: (860) 808-5250
     Telephone: (716) 853-8465                                Email: Matthew.Levine@ct.gov
21   Fax: (716) 853-8579                                      Email: David.Wrinn@ct.gov
     Email: Timothy.Hoffman@ag.ny.gov
22

23

24

25

26

27

28
                                                         5
                       Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 7 of 11



 1   For the State of Illinois                                  For the State of Maine
     KWAME RAOUL                                                AARON M. FREY
 2   Attorney General                                           Maine Attorney General

 3   /s/ Jason E. James                                         /s/ Jillian R. O’Brien
     Jason E. James (admitted pro hac vice)                     Jillian R. O’Brien, Cal. SBN 251311
 4   Assistant Attorney General                                 Assistant Attorney General
     Matthew J. Dunn                                            6 State House Station
 5   Chief, Environmental Enforcement/Asbestos                  Augusta, Maine 04333-0006
     Litigation Division                                        Telephone: (207) 626-8800
 6   Office of the Attorney General                             Email: Jill.OBrien@maine.gov
     Environmental Bureau
 7   69 West Washington, 18th Floor
     Chicago, IL 60602
 8   Telephone: (312) 814-0660
     Email: jjames@atg.state.il.us
 9

10

11

12   For the STATE OF MARYLAND                                  For the State of Michigan
     Brian E. Frosh                                             DANA NESSEL
13   Attorney General of Maryland                               Attorney General of Michigan
14   /s/ Joshua M. Segal                                        /s/ Daniel P. Bock
     Joshua M. Segal*                                           Daniel P. Bock (admitted pro hac vice)
15   Special Assistant Attorney General                         Assistant Attorney General
     Office of the Attorney General                             Michigan Department of Attorney General
16   200 St. Paul Place                                         Environment, Natural Resources and
     Baltimore, MD 21202                                        Agriculture Division
17   Telephone: (410) 576-6446                                  P.O. Box 30755
     Email: jsegal@oag.state.md.us                              Lansing, MI 48909
18                                                              Telephone: (517) 335-7664
                                                                Email: bockd@michigan.gov
19

20

21

22

23

24

25

26

27

28
                                                           6
                         Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 8 of 11



 1   For the State of New Jersey                               For the State of New Mexico
     GURBIR S. GREWAL                                          HECTOR BALDERAS
 2   Attorney General                                          Attorney General of New Mexico

 3   /s/ Lisa Morelli                                          /s/ William Grantham
     Lisa Morelli, Cal. SBN 137092                             William Grantham (admitted pro hac vice)
 4   Deputy Attorney General                                   Assistant Attorney General
     Environmental Practice Group                              201 Third Street NW, Suite 300
 5   Division of Law                                           Albuquerque, New Mexico 87102
     R.J. Hughes Justice Complex                               Telephone: (505) 717-3520
 6   25 Market Street, P.O. Box 093                            Email: wgrantham@nmag.gov
     Trenton, New Jersey 08625
 7   Telephone: (609)376-2745
     Email: Lisa.Morrelli@law.njoag.gov
 8

 9

10

11   For the State of North Carolina ex rel. Attorney          For the State of Oregon
     General Joshua H. Stein and for the North                 Ellen F. Rosenblum
12   Carolina Department of Environmental Quality              Attorney General of the State of Oregon
     JOSHUA H. STEIN
13   Attorney General                                          /s/ Paul Garrahan
     Daniel S. Hirschman                                       Paul Garrahan (admitted pro hac vice)
14   Senior Deputy Attorney General                            Attorney-in-Charge, Natural Resources
                                                               Section
15   /s/ Amy L. Bircher                                        Oregon Department of Justice
     Amy L. Bircher*                                           1162 Court St. NE
16   Special Deputy Attorney General                           Salem, OR 97301-4096
     Marc Bernstein                                            Telephone: (503) 947-4593
17   Special Deputy Attorney General                           Fax: (503) 378-3784
     North Carolina Department of Justice                      Email: paul.garrahan@doj.state.or.us
18   P.O. Box 629
     Raleigh, NC 27602
19   Telephone: (919) 716-6400
     Email: abircher@ncdoj.gov
20

21

22

23

24

25

26

27

28
                                                          7
                        Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 9 of 11



 1   For the State of Rhode Island                            For the State of Vermont
     PETER F. NERONHA                                         THOMAS J. DONOVAN, JR.
 2   Attorney General                                         Attorney General of Vermont

 3   /s/ Alison B. Hoffman                                    /s/ Laura B. Murphy
     Alison B. Hoffman (admitted pro hac vice)                Laura B. Murphy (admitted pro hac vice)
 4   Special Assistant Attorney General                       Assistant Attorney General
     Office of the Attorney General                           109 State Street
 5   150 South Main Street                                    Montpelier, VT 05609
     Providence, RI 02903                                     Telephone: (802) 828-3186
 6   Telephone: (401) 274-4400                                Email: laura.murphy@vermont.gov
     Email: AHoffman@riag.ri.gov
 7

 8

 9

10   For the State of Washington                              For the State of Wisconsin
     ROBERT W. FERGUSON                                       JOSHUA L. KAUL
11   Attorney General                                         Wisconsin Attorney General
12   /s/ Ronald L. Lavigne                                    /s/ Gabe Johnson-Karp
     Ronald L. Lavigne (admitted pro hac vice)                Gabe Johnson-Karp (admitted pro hac vice)
13   Senior Counsel                                           Assistant Attorney General
     Office of the Attorney General                           Wisconsin Department of Justice
14   2425 Bristol Court SW, 2nd Fl.                           P.O. Box 7857
     Olympia, WA 98504                                        Madison, WI 53707
15   Telephone: (305) 586-6751                                Telephone: (608) 267-8904
     Email: ronald.lavigne@atg.wa.gov                         Email: johnsonkarpg@doj.state.wi.us
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         8
                       Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
       Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 10 of 11



 1    For the Commonwealth of Massachusetts                    For the Commonwealth of Virginia
      MAURA HEALEY                                             MARK R. HERRING
 2    Attorney General                                         Attorney General
                                                               Donald D. Anderson
 3    /s/ Seth Schofield                                       Deputy Attorney General
      Seth Schofield (admitted pro hac vice)                   Paul Kugelman, Jr.
 4    Senior Appellate Counsel                                 Senior Assistant Attorney General
      David S. Frankel (admitted pro hac vice)                 Chief, Environmental Section
 5    Special Assistant Attorney General
      Energy and Environment Bureau                            /s/ David C. Grandis
 6    Office of the Attorney General                           David C. Grandis*
      One Ashburton Place, 18th Flr.                           Senior Assistant Attorney General
 7    Boston, MA 02108                                         Office of the Attorney General
      Telephone: (617) 963-2436 / 2294                         202 North Ninth Street
 8    Email: seth.schofield@mass.gov                           Richmond, VA 23219
      Email: david.frankel@mass.gov                            Telephone: (804) 225-2741
 9                                                             Email: dgrandis@oag.state.va.us
10

11
     For the DISTRICT OF COLUMBIA                             For the CITY OF NEW YORK
12   KARL A. RACINE                                           JAMES E. JOHNSON
13   Attorney General                                         Corporation Counsel of the City of New York

14    /s/ Brian Caldwell                                       /s/ Nathan Taylor
     Brian Caldwell*                                          Nathan Taylor*
15   Assistant Attorney General                                 New York City Law Department
       Social Justice Section                                   100 Church Street, Rm 6-144
16
       Office of the Attorney General                           New York, NY 10007
17     for the District of Columbia                             Telephone: (646) 940-0736 (m)
       441 Fourth Street N.W., Ste # 600-S                      Telephone: (212) 356-2315
18     Washington, D.C. 20001                                   Email: NTaylor@law.nyc.gov
       Telephone: (202) 727-6211
19     Telephone: (202) 445-1952 (m)
20     Email: brian.caldwell@dc.gov

21
      *Application for admission pro hac vice
22    forthcoming.

23

24

25

26

27

28
                                                          9
                        Plaintiffs’ Brief Responding to the Court’s Order for Additional Briefing (3:20-cv-03005-RS)
         Case 3:20-cv-03005-RS Document 167 Filed 06/16/20 Page 11 of 11




                              CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v. Andrew R. Wheeler, et al.

Case No.:       3:20-cv-03005-RS

I hereby certify that on June 16, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

PLAINTIFFS’ BRIEF RESPONDING TO THE COURT’S ORDER FOR ADDITIONAL
BRIEFING

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 16, 2020, at Los Angeles, California.



            Ernestina Provencio                               /s/ Ernestina Provencio
                 Declarant                                           Signature




LA2020300885
